SCHWAB, C. J.
 Claimant appeals from an order of the Employment Appeals Board affirming a finding of the referee that he did not have good cause for a delayed filing of his request for a hearing to challenge his disqualification for unemployment benefits. He contends that an employe of the Employment Division told him it would be futile to request a hearing. The employe testified that she did not remember the precise words of her conversation with claimant, but that her normal procedure was to the contrary — that she would never refuse to accept a tendered appeal from a claimant, nor would she advise someone as to the probable outcome of his appeal.
The Employment Appeals Board upon de novo review found that the record did "* * * not support the contention that claimant was misled and therefore good cause for extension of the appeal period has not been shown.”
There being substantial evidence to support the Board’s decision we are required to affirm. Our role is not to re-weigh the evidence. Wright v. Employment Division, 24 Or App 323, 545 P2d 613 (1976).
Affirmed.